Citation Nr: 1340307	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-42 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hyperopia and astigmatism.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2007 and February 2011 of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Huntington, West Virginia, respectively.

In October 2013, the appellant's attorney submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the appellant's electronic (" Virtual VA") file, as well as the evidence in his physical claims file.

In October 2013, the Board requested clarification from the appellant and his attorney as to whether he wanted to reschedule the hearing to which he did not report in July 2013.  He was advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want a hearing and proceed accordingly.  To date, there has been no response to that letter.  As such, the Board acknowledges that the appellant does not wish to report to a Board hearing.   

The issues of whether new and material evidence has been received to reopen claims for service connection for a right knee disability, a left knee disability, and a low back disability as well as entitlement to service connection for an acquired psychiatric disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A claim for service connection for hyperopia and astigmatism was denied by a September 2007.  It was held that refractive errors of the eye were not subject to service connection and that there was no aggravation by injury or event in service.  Appellant was notified and did not appeal that decision with respect to that issue.

2.  Evidence received subsequent to September 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hyperopia and astigmatism.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision which denied a claim for service connection for hyperopia and astigmatism is final.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. § 3.104(a) (2013).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for hyperopia and astigmatism is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2010 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2011. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Request to Reopen Finally Denied Claims

In a decision dated in September 2007, the RO denied the appellant's claim for service connection for hyperopia and astigmatism.  The appellant did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 7105; 38 C.F.R. § 3.104(a).  Thus, the September 2007 decision with respect to the issue of entitlement to service connection for hyperopia and astigmatism is final.  

The appellant's application to reopen his claim of service connection for hyperopia and astigmatism was received in June 2009.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a February 2011 decision, the RO declined to reopen the claim of entitlement to service connection for hyperopia and astigmatism.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The September 2007 rating decision denied entitlement to service connection for hyperopia and astigmatism on the basis that the conditions preexisted his period of ACDUTRA and were congenital or developmental defects which were not subject to service connection under the law.  There was no evidence of superimposed injury or disease causing acquired eye pathology.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Congenital or developmental defects, refractive errors of the eyes, are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2013).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law.  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.   

Based on the grounds stated for the denial of service connection for hyperopia and astigmatism in the September 2007 rating decision, new and material evidence would consist of evidence of superimposed eye injury or disease during period of ACDUTRA.

In this regard, additional evidence received since the January 1990 and September 2007 rating decisions includes VA treatment records, private treatment records, SSA records, and statement from the appellant's attorney.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the September 2007 rating decision, the Board finds that there is still no evidence of a superimposed eye injury or disease during period of ACDUTRA.

Accordingly, the Board finds that the evidence received subsequent to September 2007 rating decision is not new and material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been received, the claim for entitlement service connection for hyperopia and astigmatism is not reopened.


REMAND

In a decision dated in January 1990, the RO denied the appellant's claim for service connection for a left knee disability (residuals of postoperative meniscectomy and cruciate ligament repair).  The January 1990 rating decision denied entitlement to service connection for residuals of postoperative meniscectomy and cruciate ligament repair of the left knee on the basis that the disorder preexisted his period of ACTDUTRA and there was no evidence that the condition was aggravated by his period of ACTDUTRA.

Based on the grounds stated for the denial of service connection, new and material evidence would consist of evidence that such left knee disorder was permanently worsened by period of ACDUTRA.  

With respect to all the issues additional medical records have been identified.  Parenthetically, they could not affect the legal basis of the denial entered above as to the eye pathology.

The Board notes that the SSA records, that are in the file on discs, indicate that the appellant was treated by Douglas Gardens Mental Health in Miami Beach from April 1994 to 1995 and Dr. Svarez in Miami in May 2002 for a car crash and depression.  The Board also notes that in SSA records dated in June 2003 and October 2010, the appellant notes a car accident in May 2000 and that herniated disks were a result of such motor vehicle accident.  Thus, it is the Board's opinion that an attempt to obtain private treatment records from Douglas Gardens Mental Health and Dr. Svarez is warranted.  

In a statement received by the Board in July 2013, the appellant's attorney noted that he was diagnosed with a right knee torn ACL from the VAMC Miami and that he was currently treating there.  Thus, it is the Board's opinion that an attempt to obtain these VA treatment records is necessary.
 .
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to indicate if he has received any VA or non-VA medical treatment for his right or left knee disorder, a low back disorder, a psychiatric disorder, and a neck disorder that is not evidenced by the current record.  If so, the Appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file and specifically for Douglas Gardens Mental Health from April 1994 to 1995 and Dr. Svarez in May 2002.  These records, in addition to VA treatment records from VAMC Miami regarding right knee torn ACL, should then be obtained and associated with the claims folder.  The Appellant should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims file.
 
2.  The case should be reviewed on the basis of the additional evidence.  If additional development, such as additional examinations are in order, they should be conducted.  If the benefit sought is not granted in full, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


